The appellant brought this action against the appellee to have a mechanics lien filed by the appellee cancelled of record; to have the asserted lien adjudged to be void and of no effect; and to enjoin the appellee from asserting any rights thereunder.
From an adverse judgment he appealed and has filed a brief which, in our opinion, makes an apparent or prima facie showing of reversible error. The appellee has filed nothing.
For the reasons stated in Meadows v. Hickman (1947),225 Ind. 146, 73 N.E.2d 343, and Huffman v. Huffman (1947),117 Ind. App. 601, 75 N.E.2d 172, and on the authority of those cases, the judgment is reversed and the cause remanded with instructions to sustain appellant's motion for new trial.
NOTE. — Reported in 77 N.E.2d 913.